DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species E, claims 1 and 4-10 in the reply filed on 14 April 2022 is acknowledged.  Claims 2, 3, and 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 14 April 2022.
The examiner notes to applicant that claim 1 is allowed.  Therefore, the restriction requirement among species, as set forth in the office action mailed on 01 March 2022 is hereby vacated.  See reasons for allowance.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The references cited in the information disclosure statement (IDS) submitted on 28 January 2021, have been considered.


Drawings
The drawings received on 28 January 2021 are accepted.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
1. The primary reasons for allowance for claim 1 is that applicant’s claimed invention includes a recording apparatus having a recording portion configured to eject liquid from an ejecting portion, a support portion, a moving mechanism portion configured to move the recording portion to a recording position at which recording is performed on a medium and a retreat position farther away from the support portion than the recording position along a moving direction, a cap unit that includes a cap portion configured to cover the ejecting portion when the recording portion is located at the retreat position, that is formed with an opening that opens on a side of the recording portion, and that is configured to move in a transport direction of the medium, a lid portion configured to rotate about a rotation axis extending in a width direction intersecting both the moving direction and the transport direction, and configured to close the opening in a closed posture, and a rotation mechanism portion configured to rotate the lid portion so that a posture of the lid portion becomes the closed posture when the moving mechanism portion moves the recording portion from the recording position to the retreat position.  It is this limitation, expressed in the claimed combination not found, taught, or suggested in the prior art that makes this claim allowable over the prior art.
United States Patent No. 8,136,916 to Nemoto et al. disclose a recording apparatus (Fig. 1, element 1) having a recording portion (Fig. 1, element 11) configured to eject liquid from an ejecting portion (Fig. 3, elements 11c, 11m, 11y, 11k), a support portion (Fig. 1, element 3), a moving mechanism portion (Fig. 1, element 73) configured to move (Fig. 1, element 75) the recording portion to a recording position (Fig. 4, dashed lines) at which recording is performed on a medium (Fig. 2, element P) and a retreat position (Fig. 4, solid lines) farther away from the support portion than the recording position along a moving direction (Fig. 4, element A1), a cap unit (Fig. 1, element 5) that includes a cap portion (Fig. 1, element 51) configured to cover the ejecting portion when the recording portion is located at the retreat position (Fig. 4), a lid portion (Fig. 1, element 9) configured to rotate about a rotation axis (Fig. 1, element C) extending in a width direction (Fig. 3, i.e. top/bottom direction).  However, Nemoto fails to disclose a cap unit that is formed with an opening that opens on a side of the recording portion, and that is configured to move in a transport direction of the medium, a lid portion configured to close the opening in a closed posture, and a rotation mechanism portion configured to rotate the lid portion so that a posture of the lid portion becomes the closed posture when the moving mechanism portion moves the recording portion from the recording position to the retreat position.  
United States Patent Application Publication No. to Tanaka discloses a recording apparatus (Fig. 2, element 100) having a recording portion (Fig. 2, element 38) configured to eject liquid from an ejecting portion (Fig. 2, element 38A), a support portion (Fig. 2, element 101), a moving mechanism portion (Fig. 2, element 29) configured to move the recording portion to a recording position at which recording is performed on a medium and a retreat position farther away from the support portion than the recording position along a moving direction (paragraph 0081), a cap unit (Fig. 2, element 60) that includes a cap portion (Fig. 2, element 62) configured to cover the ejecting portion when the recording portion is located at the retreat position (Fig. 14), and that is configured to move (Figs. 11-14) in a transport direction (Fig. 2, element 8A) of the medium, a lid portion (Fig. 2, element 80).  However, Tanaka fails to disclose a cap unit that is formed with an opening and a lid portion configured to rotate about a rotation axis, and configured to close the opening in a closed posture, and a rotation mechanism portion configured to rotate the lid portion so that a posture of the lid portion becomes the closed posture when the moving mechanism portion moves the recording portion from the recording position to the retreat position.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Geoffrey Mruk whose telephone number is (571)272-2810. The examiner can normally be reached M-F 8-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GEOFFREY S MRUK/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        05/17/2022